 
 
EXHIBIT 10.1

AMENDMENT TO
 
EMPLOYMENT AGREEMENT
 
THIS AMENDMENT (the “Amendment”) is entered into as of the 19th day of March,
2012 by and among Sterling Jewelers Inc., a Delaware corporation (the “Company”)
and Michael W. Barnes (the “Executive”).
 
WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated as of September 29, 2010 (the “Employment Agreement”).  Capitalized terms
used but not defined herein shall have the meaning set forth in the Employment
Agreement; and
 
WHEREAS, the parties hereby desire to make certain changes to the Employment
Agreement in order for certain compensation payable pursuant to the Employment
Agreement to be eligible as “qualified performance-based compensation” under
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”);
 
WHEREAS, Section 18(a) of the Employment Agreement permits the parties to amend
the Employment Agreement by written agreement;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereto agree as follows:
 
1. Section 10(a)(i)(C) of the Employment Agreement is hereby deleted and
replaced with the following:
 
“(C) a lump sum amount equal to the Annual Bonus the Executive would otherwise
have received for the fiscal year in which the Executive’s termination of
employment occurred, based on actual performance, which amount shall be
pro-rated based on the number of calendar days that shall have elapsed since the
beginning of the applicable fiscal year and ending on the date of termination,
payable in accordance with Section 4 hereof.”
 
2. Section 10(b)(i)(B) of the Employment Agreement is hereby deleted and
replaced with the following:
 
“(B) a lump sum amount equal to (1) the Annual Bonus the Executive would
otherwise have received for the fiscal year in which the Executive’s termination
of employment occurred, based on actual performance, upon a termination of
employment by the Company without Cause or the Executive’s resignation for Good
Reason, or (2) the Target Bonus for the fiscal year in which the Executive’s
termination occurred due to the Executive’s death, in each case, payable in
accordance with Section 4 hereof; and”
 
3. Section 10(b)(i)(C) of the Employment Agreement is hereby deleted and
replaced with the following:
 

 
 

--------------------------------------------------------------------------------

 



 
“(C) a lump sum amount equal to the sum (if applicable) of the Long Term
Incentive Plan payment (or payments, if applicable) in respect of each
then-ongoing Performance Cycle under the Long Term Incentive Plan as of the date
of termination, with the amount to be paid in respect of each Performance Cycle
calculated (1) with respect to awards that vest in whole or in part based on
performance, for each completed fiscal year during a Performance Cycle, based on
actual performance against the portion of the target allocable to such fiscal
year, and, for the fiscal year in which the Executive’s termination of
employment occurred, based on actual performance against the portion of the
target allocable to such fiscal year, with payment prorated based on the number
of calendar days that have elapsed since the beginning of such fiscal year
through the date of termination (except that, if the Executive’s termination of
employment occurred due to the Executive’s death, when calculating the amount to
be paid for the fiscal year of termination of employment, it shall be assumed
that target performance was attained), payable in accordance with Section 5
hereof (but no later than the “short-term deferral” period under Section 409A
(defined below)), and (2) with respect to awards that vest solely based on
provision of services, based on the award the Executive otherwise would have
received for the Performance Cycle, prorated based on the number of calendar
days that have elapsed since the beginning of the applicable Performance Cycle
through the date of termination, payable in accordance with Section 5 hereof;
and”
 
4. Section 10(c)(i)(B) of the Employment Agreement is hereby deleted and
replaced with the following:
 
“(B) a lump sum amount equal to the Annual Bonus the Executive would otherwise
have received for the fiscal year in which the Executive’s termination of
employment occurred, based on actual performance, payable in accordance with
Section 4 hereof; and”
 
5. Section 10(c)(i)(C) of the Employment Agreement is hereby deleted and
replaced by the following:
 
“(C) a lump sum amount equal to the sum (if applicable) of the Long Term
Incentive Plan payment (or payments, if applicable) in respect of each
then-ongoing Performance Cycle under the Long Term Incentive Plan as of the date
of termination, with the amount to be paid in respect of each Performance Cycle
calculated (1) with respect to awards that vest in whole or in part based on
performance, for each completed fiscal year during a Performance Cycle, based on
actual performance against the portion of the target allocable to such fiscal
year, and, for the fiscal year in which the Executive’s termination of
employment occurred, based on actual performance against the portion of the
target allocable to such fiscal year, with payment prorated based on the number
of calendar days that have elapsed since the beginning of such fiscal year
through the date of termination, payable in accordance with Section 5 hereof
(but no later than the
 

 
2

--------------------------------------------------------------------------------

 

“short-term deferral” period under Section 409A (defined below)), and (2) with
respect to awards that vest solely based on provision of services, based on the
award the Executive otherwise would have received for the Performance Cycle,
prorated based on the number of calendar days that have elapsed since the
beginning of the applicable Performance Cycle through the date of termination,
payable in accordance with Section 5 hereof; and”
 
6. Entire Agreement.  The Employment Agreement, together with this Amendment,
constitutes the complete and exclusive understanding of the parties with respect
to the Executive’s employment and supersedes any other prior oral or written
agreements, arrangements or understandings between the Executive and the
Company.
 
7. Full Force.  Except as modified by this Amendment, the Employment Agreement
remains in full force and effect.
 
8. Governing Law.  This Amendment shall be subject to, and governed by, the laws
of the State of Ohio applicable to contracts made and to be performed therein,
without regard to conflict of laws principles thereof.
 
9. Headings.  The headings of the paragraphs of this Amendment are inserted for
convenience only and shall not be deemed to constitute part of this Amendment or
to affect the construction thereof.
 
10. Counterparts.  This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.
 


 


 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
as of the date first above written.
 
 

  STERLING JEWELERS INC.          
 
By:
/s/ Ronald Ristau       Name:  Ronald Ristau       Title:                     

 
 
 

  EXECUTIVE          
 
By:
/s/  Michael W. Barnes       Name:  Michael W. Barnes       Title:             
       

 
 


 
 
 
 
 
 
 
 
 
 


 

[SIGNATURE PAGE TO AMENDMENT TO BARNES EMPLOYMENT AGREEMENT]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
as of the date first above written.
 
 

 
SIGNET JEWELERS LIMITED
         
 
By:
/s/ Sir Malcolm Williamson       Name:  Sir Malcolm Williamson       Title:     
               

 


 
 
 
 
 
 
 
 
 
 
 
 
 


 


 


 
[SIGNATURE PAGE TO AMENDMENT TO BARNES EMPLOYMENT AGREEMENT]
 